                                      j Filed 04/06/20
                                      œ
    Case 4:20-cv-00017-JLK
             l
                           Documentc5-1 !  ;'.u;       . 1 of 1 Pageid#: 147
                                              ,.. > Page                           : .-p o :.                                                                                        ,
                                                                                 c m
                                                                                 m     x   >                                                                                         ' #
                                                                                 M a o -.> >                                                               #
                                                                                                                                                           '
                                                                                                                                                           ,
                                                                                 a = = > o                                                               '.
                                                                                 *
                                                                                 m r Xx< o.:                                                         r ,  n
                                                                                                                                                     ' , i.6
                                                                                 o
                                                                                 n > o =- =                                                               .
                                                                                 c o > .
                                                                                       a x-                                                          I
                                                                                                                                                     =
                                                                                                                                                     -
                                                                                 * > l w 'q' -
                                                                                  X . o< o                                                            '
                                                                                  oz= 2-w-.w-o  -
                                                                                                                                                      >:
                                                                                                                                                      w=
                                                                                 :. m *
                                                                                  O < œ -e.'
                                                                                         x .>              .                                         q-
                                                                                                                                                      <
                                                                                  : @) ' p =                                                          1                                    t
                                                                                 'O -
                                                                                  .    dc   ww ''>                                                    O
                                                                                 ccw cA
                                                                                     - o
                                                                                     w
                                                                                        . t
                                                                                        . .
                                                                                                 x
                                                                                                 >                                     .             D:
                                                                                 n
                                                                                 m >
                                                                                   -q =
                                                                                      - .
                                                                                        s= ..
                                                                                            x x
                                                                                            a >
                                                                                 œ m = ba            o
                                                                                 œ ..
                                                                                    - m         eW';Y.
                                                                                 17
                                                                                 C     m'
                                                                                        ë,
                                                                                         ' ': ..to;'i
                                                                                                    :
                                                                                                    '',
                                                                                                      .' w
                                                                                 O
                                                                                 H wat4,4.ç'
                                                                                           .
                                                                                            o).
                                                                                              ,
                                                                                               .
                                                                                               ;
                                                                                                    '
                                                                                                    .'. + ,'*
                                                                                                f...-r
                                                                                                .           .$
                                                                                                             .N   .
                             L                                                                ''-     .       . s                                        .
                                                                                                  .
    '
            ;.           .
                                                       i;me                           '      *
                                                                                           Z-.1!j
                                                                                                1..-t  ( .,'.ç11,
                                                                                                            '.             -,s         ,.
                                                                                                                                       .v1
                                                                                                                                         cjw '
                                                                                                                                             t'è ,                                   -,-

    ,
             =* *
                 =
                                                                           t);- ..*j-
                                                                                &
                                                                                ;      (/ ..suê                        .
                                                                                                                       .
                                                                                                           i7A1 % wr.': <.
                                                                                                                        '<' * @ *râ/
                                                                                                                                           .


,
    ;:      Ms.                  u
                                 p x a
                                     . o
                                       -                       j:j
                                                                 ,!l.h t
                                                                       )n
                                                                        >.c5 .go,)-
                                                                                  ..j..'j !O
                                                                                           ,j   ,
                                                                                                                                                '
                                                                                                                                                .
                                                                                                                                                . .,

        .
            =
            -
                 =
                                 x o x o
                                   . . u
                                                                     j-ej-o
                                                                          0-ej-,,:.,.
                                                                                  .- )j,
                                                                                       . r
                                                                                       -   I.j                     .

                                                                                                                               .
            -
            ==                   <         v                     / r(  -Q
                                                                        p.qp /:    #/: '.zt/jy
                                                                                             !
            = =
                                 - .
                                 -
                                       x >
                                       Q -
                                         v.o
                                                                                                '
                                                                                                     it
                                                                                                      . ;> e
                                                                                                           z'
                                                                                                            '
                                                                                                                                   .




l,u-
        y


   =; w - 4
            -
            =
                  -
                                 D     a       œ   %                h
                                                                    i$!
                                                                                                    a
                                                                                                    --mo .,c
                                                                                                     î'hel1
                                                                                                           -
                                                                                                           :
                                                                                                           .
                                                                                                           .,
                                                                                                            ?(,
                                                                                                              !'.
                                                                                                                ($/
                                                                                                                  .11k(
                                                                                                                  $
                                                                                                           % '''k .
                                                                                                                      j.$I1
                                                                                                                      'k'
                                                                                                                          k
                                                                                                                          q
                                                                                                                          '
                                                                                                                                                 -
                                                                                                                                                               ,


  =a. ,.>
        < w -o . >o
                             .                                                                                                                                          .
                                                                                     '                                                                                  v
            .

                                                                                           ? # I4t
                                                                                                 7u
                                                                                                 k:
                                                                                                  Q7$.'h!
                                                                                                        4v7
                                                                                                          xz                                         '
                                                                                                                                                     I:A1j.!J-.ùj
     ,                                                                               .                                 '

  zs      o -                                                                '                          z          . ..
                                                                                                                           .                '        :          '    l
  = , to o a n
  e                                                                 /1                                                 b
                                                                                                                       z
                                                                                                                       'r
                                                                                                                       .
                                                                                                                        g'. t.
                                                                                                                             ,
                                                                                                                             .?'
                                                                                                                               !
                                                                                                                               ;
                                                                                                                               .,
                                                                                                                                't;1.
                                                                                                                                    h           *
            -..                                (n o
                                                                                                                               .
             -.
            su
                             .
                                 4:.
                                 o
                                                  rz                (h                                  !
                                                                                                                                               (
                                                                                                                                               .
                                                                                                                                               f.
                                                                                                                                                f1
                                                                                                                                                 F
                                                                                                                                                 'J'
                                                                                                                                                   l''
                                                                                                        hq !$ 1s..
                                                                                                                 ,k
                                                                                                                  -
                                                                    ,
            =                    w                 >           '
                                                               h                                                 .
                                                                                                                 ,
            - -
                                 ua
                                                                             ,
                                                                                                                 '.,
                                                                                                                 -
                                                                                                                 '     -                    ..                      .

                 ,                         '
                                           .
                                                               )                           '
                                                                                           j                   , s,
                                                                                                                  $12.                               1 ,x,
                                                                                                                                                         t
                                                                                                                                                         -.
                                                                                                                                                         l                  . ,.


. J.
        .   : ..
                     . .
                                                                .
                                                                                 / 't..
                                                                                      .y'
                                                                                        L,'. ,
                                                                                          7  ).                                                                ,.  ./,t*'
                                                                                                                                                                   /    %-x.
:
.
        .'
        : . '.
                     ,

                                                                                 '
                                                                                    -
                                                                                    L
                                                                                    .:
                                                                                     Lî
                                                                                      ,-
                                                                                       L
                                                                                       '
                                                                                       ët
                                                                                        ', !
                                                                                           4.
                                                                                            1t
                                                                                           ,,
                                                                                         . ..
                                                                                             ,
                                                                                             k
                                                                                             j
                                                                                                    ,.
                                                                                                    a

                                                                                             ',i' ,!-i,'k
                                                                                                        -
                                                                                                          . ,:
                                                                                                             .   .    ,4-2
                                                                                                                         ,'
                                                                                                                               .

                                                                                                                                       j
                                                                                                                                       k.'j
                                                                                                                                          (j
                                                                                                                                           !f,   .                                           -
                                                                                                                                                                                             .
                                                                             -   l
                                                                                 i
                                                                                 k
                                                                                 .ï'
                                                                                   .
                                                                                   :
                                                                                   ,E
                                                                                    i
                                                                                   ,-i
                                                                                     :
                                                                                    -,
                                                                                    ,,.t
                                                                                      ,i
                                                                                       l
                                                                                       r'-1
                                                                                        h .:
                                                                                          4. î  y -(:!         i
                                                                                                               ,
                                                                                                               .. .-
                                                                                                                   1.
                                                                                                                    . '   -1-
                                                                                                                            .'
                                                                                                                                                         .
                                                                                                                                                                   li-.f o
                                                                                                                                                                         ,jr
                                                                                                                                                                           :kj
                                                                                                                                                                             ;:;,
                                                                                                                                                                                j,,.-
 ,                           *
                                                                                     -
                                                                                     L vAi           .,                            .

                                                                                     !
                                                                                     1-ï;
                                                                                        ?:'
                                                                                          -
                                                                                          ' ' , ''
                                                                                         tl
                                                                                                 p
                                                                                                 F'-
                                                                                                 : *'.
                                                                                                     ' ,'
                                                                                                        -!
                                                                                                         -.
                                                                                                          '
                                                                                                          --
                                                                                                           .
                                                                                                           t
                                                                                                           -i
                                                                                                            -
                                                                                                            '
                                                                                                            -I
                                                                                                            ï-
                                                                                                             .
                                                                                                             -
                                                                                                             :t,,.
                                                                                                      )
                                                                  SX-N?N , t6.,
                                                                              z../
                                                                                                                                           r,j.k
                                                                                                                                               .,.
                                                               ,.
                                                                '       .,
                                                               '
                                                               3t j
                                                                  I              ,. ?
                                                                                    .
                                                                                  . ;                                                            .
                                                                                                                                                 -
                                                                                                                                                 t..
                                                                                                                                                   '
                                                                                                                                                   . !
                                                                                                                                                     -*'< '
                                                                                                                                                                        .
                                                                                                                                                                                '
                                                             --
                                                              7-'II .
                                                              t
                                                              6.l    1- J''4tw.
                                                                              ' .-           i,.                                                 .' '
                                                                                                                                                         .- .
                                                                                                                                                                            '
                                                                                                                                                                            ''
                                                                                                                                                                                ,
                                                               $t$
                                                            .'#&!j.tt
                                                                    ,1=xjj. .u. tjq
                                                               ..                  :                                                              .. .
                                                                                                                                                   .
                                                          -=
                                                           Q4
                                                            $
                                                            t    x  4j.
                                                                    .

                                                                    1  s.
                                                                        j'
                                                                        , j,.
                                                                            $j.1.!-
                                                                                  1/,.t.-)y.,j . .
                                                                                  jt
                                                                                  2.                                                                                                ..,,,.
                                                          d z.
                                                             t! s t,ï j>&-
                                                          >
                                                          tf' . j  ,:  ', k=,:--t
                                                                                k- ni
                                                                                    P
                                                                                    -. .jy$
                                                                                     - ,  .A
                                                                                           z.-
                                                                                             -w
                                                                                                                                                                                .


                                                           ws t ',
                                                                 f'
                                                           -- j ).   /u
                                                                      -
                                                                      y
                                                                      -f
                                                                       '
                                                                       -
                                                                       .
                                                              .,Z?,'/ ?,
                                                                       g .ï '
                                                                       .    .b/;
                                                                                    '*
                                                                                  , 1
                                                                               t :'  t.
                                                                                      I.t
                                                                                        -.'
                                                                                          )'
                                                                                          n.'         ,
                                                                                                                                                             ...



                                                                                            -

                                                                A:z'
                                                                   z.,
                                                                     r f
                                                                       >
                                                                       .
                                                                       ..
                                                                       ,m
                                                                        ;E)
                                                                           ..
                                                                            t.
                                                                             ,
                                                                             , l
                                                                             j   1zws
                                                                             'j . ;
                                                                                    an
                                                                                     q,
                                                                                     ,.
                                                                                      ?. ..@,..
                                                                                            ,

                                                                                                                                                         .                      .
                                                                                                                                                       -h-.
                                                                                                .
                                                                                                    x
                                                                                                    cc
                                                                                                       , $.                                      , t/1 .
                                                                                                                                                         (
                                                                                                                                                         u
                                                                                                                                                         . j
                                                                                                                                                                            $j                   .
                                                                                                                                                                                                 '
                                                                                                     t?l
                                                                                                    ->
                                                                                                        A
                                                                                                                   r-
                                                                                                                     ..'                          '> 1. - -.-.-                                  . .
                                                                                                                                                                                                     .
                                                                                                                                                                                                     .
